Citation Nr: 0215110	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  93-23 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran's death at the time of a motor vehicle 
accident on February 24, 1987, was the result of his own 
willful misconduct.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to May 1966 
and from July 1985 to February 1987.  The veteran died in 
February 1987, while on active duty, as a result of injuries 
he sustained in a motor vehicle accident that same day.  The 
appellant is his widow.  

As the procedural posture of the case is somewhat 
complicated, an explanation is warranted.  The appellant is 
seeking dependency and indemnity compensation (DIC) on the 
basis of her claimed entitlement to service connection for 
the cause of the veteran's death.  In an October 1992 
administrative decision, the RO determined that the cause of 
the veteran's death was due to his own willful misconduct.  
That determination thus barred an award of DIC benefits 
sought by the appellant.  The appellant submitted a notice of 
disagreement in February 1993.  A statement of the case was 
issued in March 1993 and a substantive appeal was received 
from the appellant in May 1993.

When this matter was initially before the Board of Veterans' 
Appeals (Board) in March 1996, it was remanded for additional 
development.  At that time, the Board noted that the RO may 
have entered an administrative decision as to the issue of 
willful misconduct in the cause of the veteran's death prior 
to the October 1992 decision presently on appeal; however, 
reports of contact filed by RO personnel appeared to indicate 
that the prior determination and any records considered 
therein were lost.  As such, the RO's October 1992 decision 
was decided on the merits, rather than on the question of 
whether new and material evidence had been submitted to 
reopen a previously denied claim.  (As indicated on the title 
page of this decision, the Board has framed the issue 
similarly and will address the claim on the merits.).   

In the March 1996 remand, the Board noted that the RO had 
apparently considered certain official documents; however, 
complete documentation from the service department was 
lacking.  For instance, there was an incomplete, preliminary 
casualty report, but no report of a line-of-duty 
investigation or service department determination as to 
whether the veteran's death was in the line-of-duty.  In 
addition, there appeared to be conflicting evidence as to 
whether the veteran was on duty or on route to his duty 
station at the time of the fatal accident.  The Board 
remanded the case in order to obtain complete records.  

After completing the requested development to the extent 
possible, the RO continued the denial of the claim.  Hence, 
the matter has been returned to the Board for further 
appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  At the time of his death, the veteran was on active duty, 
but was under the influence of alcohol at the time of the 
accident.  

3.  The evidence of record supports a finding that the 
veteran's willful misconduct was the proximate cause of his 
death.   


CONCLUSION OF LAW

The veteran's death at the time of a motor vehicle accident 
on February 24, 1987 was the result of his own willful 
misconduct and did not occur in the line of duty.  38 
U.S.C.A. §§ 105(a), 1110, 1131 (West 1991 & Supp. 2001 and 
2002); 38 C.F.R. §§ 3.1(m), (n), 3.301 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished. 

As evidenced by the March 1993 statement of the case, the 
July 1993 and January 2002 supplemental statements of the 
case, and the Board's March 1996 remand, the appellant and 
her representative have been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  Hence, the Board finds that they have been given 
notice of the information and evidence needed to substantiate 
the claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letter of April 
1997) have been afforded opportunities to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  In the March 1996 remand, 
the Board noted the evidence that had obtained and what 
evidence was still to be obtained.  In the April 1997 letter, 
the RO informed the appellant which requests for records had 
yielded negative responses, and what information or evidence 
the appellant could provide in support of the claim.  Hence, 
the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The Board is aware of the loss of the earlier 
administrative decision and any pertinent records, but finds 
that the RO has made reasonable and appropriate efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate her claim.  The appellant was afforded a 
personal hearing at the RO.  Pursuant to the Board's remand, 
the RO attempted to obtain all available service records.  
The Board notes that neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board's consideration of the claim 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for any additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

As noted in the Introduction, reports of contact submitted by 
RO personnel in September 1990 refer to an earlier RO 
administrative decision was lost.  

According to testimony from the appellant and a police 
transit accident report, the veteran was the driver of a 
motor vehicle involved in a fatal accident in February 1987.  
According to the accident report, the veteran was driving on 
the highway at approximately 4:30 AM when the car "increased 
speed to greater than allowed by law, and because of that 
negligence and lack of care," he lost control of the wheel 
and went in to the lane of an oncoming car.  Both drivers 
were killed in the accident.  

An autopsy report showed that the veteran died of severe 
bodily trauma suffered in a traffic accident.  Toxicology 
tests performed as part of the autopsy revealed that the 
veteran's blood alcohol level was .017.  

Service department records obtained by the RO pursuant to the 
Board's remand instructions confirm that the veteran was on 
active duty at the time his death, but do not include a line 
of duty determination.  An active duty death checklist 
includes numerous report items which must be completed, 
included line of duty status.  The choices for that item are 
"DANDY" or "DOUBT."  The choice DANDY was indicated; 
however, no further explanation was provided, and no separate 
determination was made.  In reporting the circumstances of 
the death on the checklist, it was noted that the police had 
indicated that the veteran invaded had the oncoming lane of 
traffic, causing the accident and killing himself and the 
other driver.  

The appellant appeared at a July 1992 hearing at the RO.  At 
that time, she testified that the veteran had slept at her 
home the night of the accident, although she had taken some 
medication that night and could not recall when the veteran 
had arrived home.  The appellant and her representative 
further challenged the findings of the toxicology tests, 
arguing that it could not be certain that the blood samples 
tested were, in fact, from the veteran.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
but no compensation shall be paid if the disability is the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. §§ 3.301, 3.303 (2001).  "In line of duty" 
means an injury incurred or aggravated during a period of 
active military service unless such injury was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was a result of the veteran's abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 1991); 38 
C.F.R. § 3.1(m) (2001).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  
It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical 
violation of police regulations or ordinances will not per se 
constitute willful misconduct.  38 C.F.R. § 3.1(n)(2).  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n)(3).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  If, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(2). 

"'Proximate cause' is defined as 'that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred.'"  Forshey v. West, 12 Vet. App. 71, 73-
74 (Citing BLACKS LAW DICTIONARY 1225, 6th ed.1990), reversed 
and remanded by, Forshey v. Gober, 226 F.3d 1299 (Fed. Cir. 
2000), vacated, opinion withdrawn, rehearing en banc granted 
by 239 F.3d 1224 (Fed. Cir. 2001), en banc affirmed by 
Forshey v. Principi, No. 99-7064, (Fed. Cir. April 1, 2002).

In this case, it is clear that the veteran's death occurred 
during his active duty service; however, there has been no 
official service department determination that the veteran's 
death was in the line of duty.  Accordingly, there are no 
service department findings to which the Board is bound.  
38 C.F.R. § 3.1 (m), (n).  The Board notes, however, that, 
there still is the selection of "DANDY" (as opposed to 
DOUBT) on the active duty death checklist, and apparently 
conflicting evidence as to whether the veteran was on duty or 
in route to his duty station at the time of the fatal 
accident.  Even assuming, arguendo, that the veteran's death 
occurred during the line of duty, this case turns on the 
question of whether the veteran's death was the result of his 
own willful misconduct, so as to defeat a finding of line of 
duty status.  Based upon consideration of the all evidence of 
record, the Board must conclude that it was.  

The toxicology studies conducted as part of the autopsy 
reported a blood alcohol level of .17.  In addition, the 
police report prepared as part of the accident investigation 
concluded that the veteran's negligence was the cause of the 
accident.  Although the appellant challenged the credibility 
of the toxicology tests, she has provided no evidence, other 
than her statements, in support of that claim.  The 
toxicology report notes that the blood samples were received 
from the pathologist the day after the autopsy.  There is no 
evidence that the autopsy and associated tests were conducted 
improperly.  As such, the Board accepts the findings as 
reported on the toxicology studies.   

In Forshey v. West, 12 Vet. App. at 73, the United States 
Court of Appeals for Veterans Claims noted that treatise 
evidence indicated that a blood alcohol level in the range of 
0.080 to 0.10 results in intoxication that, in turn results 
in loss of judgment and muscular coordination.  The Board 
finds the objective laboratory testing conducted on blood 
samples obtained during the autopsy more probative as to the 
question of whether the veteran was intoxicated at the time 
of the accident than the appellant's testimony that the 
veteran was home with her on the night of the accident. 

The toxicology reports indicate that the veteran was under 
the influence of alcohol at the time of the accident.  Police 
reports prepared as part of the accident investigation 
concluded that the veteran's negligence was the cause of the 
accident  The fact that the veteran was under the influence 
of alcohol at the time of the accident and the police finding 
that his negligent driving caused the accident which resulted 
in his death support a conclusion that the veteran's alcohol 
consumption was the proximate cause of the motor vehicle 
accident.  As such, the Board must conclude that his death 
was the result of willful misconduct, and, as such, may not 
be considered to have occurred in the line of duty.

The Board has considered the "benefit of the doubt" 
doctrine, however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 



ORDER

As the veteran's death at the time of a motor vehicle 
accident on February 24, 1987, was the result of his own 
willful misconduct and may not be considered to have occurred 
in the line of duty, the appeal is denied. 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

